UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment Number 1 to FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54379 MAGNOLIA LANE INCOME FUND (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employee Identification No.) 7 Grove Street Topsfield, MA 01983 (Address of principal executive offices and Zip code) (978) 887-5981 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes x No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock. As of December 20, 2013, there were 1,796,875 shares of common stock, par value $.0001 per share, issued and outstanding. Magnolia Lane Income Fund (the “Company”) is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q for the quarter ended October 31, 2013 (the “Amendment No.1”), to amend the Quarterly Report which was originally filed with the Securities and Exchange Commission (the “SEC”) on December 23, 2013, (the “Original Quarterly Report”). The Company is filing Amendment No.1 in response to comments received from the Securities and Exchange Commission. Amendment No.1 only amends and restates the information in Item 4. Controls and Procedures of Part I, as permitted by the rules and regulations of the SEC. Except as described above, no other changes have been made to the Original Quarterly Report. Amendment No.1 continues to speak as of the date of the Original Quarterly Report, and the Company has not updated the disclosures contained therein to reflect any events which occurred at a date subsequent to the filing of the Original Quarterly Report. Accordingly, Amendment No. 1 should be read in conjunction with the Original Quarterly Report. MAGNOLIA LANE INCOME FUND FORM 10-Q October 31, 2013 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4. Control and Procedures 4 PART II OTHER INFORMATION Item 1. Legal Proceedings 5 Item 1A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. Mine Safety Disclosures 5 Item 5. Other Information 5 Item 6. Exhibits 5 SIGNATURE 6 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this quarterly report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the quarterly report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this quarterly report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT Unless the context otherwise indicates, references in this report to the terms “Palmerston,” “Magnolia Lane,” “we,” “us,” “our,” and the “Company” refer to Magnolia Lane Income Fund. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MAGNOLIA LANE INCOME FUND (fka PALMERSTON STOCK AGENCY, INC.) October 31, 2013 Index to the Financial Statements Contents Page(s) Balance Sheets at October 31, 2013 andApril 30, 2013 F-1 Statements of Operations for the three and six months ended October 31, 2013 and 2012 and for the Period from May 12, 2009 (Inception) through October 31, 2013 F-2 Statement of Stockholders’ Equity (Deficit) for the Period from May 12, 2009 (Inception) through October 31, 2013 F-4 Statements of Cash Flows for the six months ended October 31, 2013 and 2012 and for the Period from May 12, 2009 (Inception) through October 31, 2013 F-5 Notes to the Financial Statements F-6 -1- MAGNOLIA LANE INCOME FUND (fka PALMERSTON STOCK AGENCY, INC.) (a development stage company) BALANCE SHEETS ASSETS 10/31/2013 4/30/2013 CURRENT ASSETS unaudited Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES Accrued Expenses $ $ Loan Payable - Stockholder - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIENCY Preferred Stock - Par value $0.0001; Authorized: 100,000,000 Issued and Outstanding: None - - Common Stock - Par value $0.0001; Authorized: 200,000,000 Issued and Outstanding: 1,796,875 and 1,796,875, respectively Additional Paid-In Capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these financial statements. F-1 MAGNOLIA LANE INCOME FUND (fka PALMERSTON STOCK AGENCY, INC.) (a development stage company) STATEMENTS OF OPERATIONS For the For the Period from six months six months May 12, 2009 ended ended (Inception) to October 31, October 31, October 31, unaudited unaudited unaudited REVENUE $ - $ - $ - COST OF SERVICES - - - GROSS PROFIT OR (LOSS) - - - OPERATING EXPENSES: GENERAL AND ADMINISTRATIVE EXPENSES PROFESSIONAL FEES TOTAL OPERATING EXPENSES NET LOSS ) ) ) Loss per share, Basic and Diluted $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. F-2 MAGNOLIA LANE INCOME FUND (fka PALMERSTON STOCK AGENCY, INC.) (a development stage company) STATEMENTS OF OPERATIONS For the For the three months three months ended ended October 31, October 31, unaudited unaudited REVENUE $
